2018 UT App 20



               THE UTAH COURT OF APPEALS

                      STATE OF UTAH,
                         Appellee,
                            v.
                    MARCUS WAYNE PARRY,
                        Appellant.

                            Opinion
                        No. 20160196-CA
                     Filed February 1, 2018

            Fourth District Court, Provo Department
                The Honorable James R. Taylor
                         No. 141402588

          Margaret P. Lindsay and Matthew R. Morrise,
                    Attorneys for Appellant
          Sean D. Reyes and Kris C. Leonard, Attorneys
                          for Appellee

JUDGE JILL M. POHLMAN authored this Opinion, in which JUDGES
  MICHELE M. CHRISTIANSEN and RYAN M. HARRIS concurred.

POHLMAN, Judge:

¶1     Marcus Wayne Parry appeals the district court’s order
finding him competent to stand trial. We affirm.


                        BACKGROUND

¶2     The State brought criminal charges against Parry for rape,
tampering with a witness, and obstructing justice. Parry’s
counsel then filed a petition for inquiry into Parry’s competency
to proceed in the matter of the pending criminal charges. After
determining that the petition raised a “bona fide doubt as to
[Parry’s] competency to stand trial,” the district court granted
                          State v. Parry


the petition and ordered that mental health experts examine
Parry. One expert opined that Parry was incompetent to stand
trial but had a “substantial probability” of becoming competent
“in the foreseeable future.” A second expert similarly opined
that Parry was not competent to stand trial but disagreed about
the prospect of restoring Parry’s competency, concluding it was
not substantially probable that his competency would be
restored “in the near future.”

¶3     Based on these two mental health evaluations, the State
stipulated that Parry was not competent to proceed. Consistent
with that stipulation, the district court found that Parry was
mentally ill and ordered that he be committed to the care of the
Utah Department of Human Services for no more than eighteen
months or until stabilized, with treatment aimed at restoring his
competency. While Parry spent time in county jail awaiting
admission to the state hospital, 1 he underwent another
evaluation. That evaluation, in which the examiner noted that he
suspected Parry of malingering, 2 caused the State to request that
the district court reopen the competency determination and hold
an evidentiary hearing on the matter. The court agreed to
reassess Parry’s competency and ordered further evaluation.
Around that time, Parry was finally admitted to the state
hospital.



1. Parry’s admission to the state hospital was delayed by several
months due to a waiting list for available beds.

2. “Malingering is the willful, deliberate, and fraudulent feigning
or exaggeration of the symptoms of illness or injury, done for the
purpose of a consciously desired end. The desired end can be
avoiding military duty, avoiding work, obtaining financial
compensation, evading criminal prosecution, or obtaining
drugs.” Wallace v. United States, 936 A.2d 757, 760 n.2 (D.C. Cir.
2007) (citations and internal quotation marks omitted).




20160196-CA                     2                2018 UT App 20
                           State v. Parry


¶4      Several mental health experts ultimately examined Parry.
Although they all agreed that Parry had some level of mental or
intellectual impairment, they rendered diverging opinions
regarding his competency. Two experts opined that Parry was
incompetent to stand trial with a substantial probability that he
may become competent in the foreseeable future. Another expert
opined that Parry was incompetent but without a substantial
probability of being restored to competency in the near future.
Finally, the last expert, Dr. Baldwin, opined that Parry was
competent to proceed.

¶5     Dr. Baldwin supported her opinion with her observations
that, while Parry presented with borderline intellectual
functioning and characteristics consistent with a personality
disorder, Parry demonstrated strengths in all competence-
related areas. Dr. Baldwin further observed that Parry’s formal
testing and “behavioral/clinical observations are all highly
consistent with a malingering presentation.” After concluding
that Parry was competent to proceed, Dr. Baldwin made
recommendations to “maximize [Parry’s] functioning in court,”
given his intellectual impairment.

¶6     Following a two-day competency hearing, the district
court found that Dr. Baldwin’s report was “complete and well
reasoned,” and adopted it “in its entirety, by reference within
[the court’s] findings.” The court further found that Parry
“suffers from borderline or low average intellectual functioning
which is complicated by learning disabilities.” Despite those
deficiencies, however, the court found that Parry understood
that he was “accused of inappropriate conduct with the alleged
victim and that the conduct, if proven, is wrong and could
subject him to significant punishment including long term
incarceration.” The court also found that Parry preferred to be
held at the Utah State Hospital rather than at the jail and that, in
connection with his “definite view of where he want[ed] to be,”
Parry had “manifested a desire to manipulate the outcome of the
court proceedings to obtain that desired result.” The court



20160196-CA                     3                 2018 UT App 20
                            State v. Parry


further found that Parry had engaged in behaviors to that end,
including behaving aggressively and intentionally modifying
answers to psychological testing. In addition, the court found
that, when at the forensic unit at the hospital, Parry “appeared to
exaggerate his lack of knowledge about his legal case and the
criminal justice system.” The court characterized Parry’s
behavior as “attempted manipulation.”

¶7     The district court then turned to the statutory definition of
“incompetent to proceed”: a defendant is incompetent if he has
either (1) the “inability to have a rational and factual
understanding of the proceedings against him or of the
punishment specified for the offense charged,” or (2) the
“inability to consult with his counsel and to participate in the
proceedings against him with a reasonable degree of rational
understanding.” Utah Code Ann. § 77-15-2 (LexisNexis 2012).

¶8      As to the first consideration, the district court stated at the
hearing that Parry had the “capacity to understand the nature of
the proceedings,” knew he was “in a lot of trouble,” and
recognized that “the punishment [could] be quite severe.” The
judge concluded, “I am not able to find that he has a mental
condition that prevents him from having a rational and factual
understanding of the proceedings or the punishment.” The
district court’s written findings similarly indicate that Parry
understood that if convicted, he faced “significant punishment
including long term incarceration.” The court also found that
Parry’s “attempted manipulation” demonstrated that he
understood “the adversarial nature of criminal court
proceedings.”

¶9    As to the second consideration, which the court viewed as
“a tougher question,” the district court explained at the hearing
that Parry “de-compensates when he is confronted by stress”
and that that decompensation “makes it harder for him to




20160196-CA                       4                 2018 UT App 20
                          State v. Parry


participate.” 3 But because “harder does not mean impossible,”
the judge concluded, “I don’t find to a preponderance that he’s
incapable of consulting with Counsel or participating . . . in the
case.” The judge continued: “We will have to make some
accommodations to allow that to happen. We will have to go at a
different pace. We may have to take . . . extra time, allow for
extra procedures. We’ll figure it out as we go . . . .” The court’s
written decision explained that Parry’s attempted manipulation
of his competency evaluation demonstrated that he “is able to
engage in reasoned choices of legal strategy.” The court also
found that Parry “suffers from some degree of impairment and
will be more difficult when confronted with unusual or stressful
circumstances” but stated that it was nevertheless satisfied that
“if appropriate accommodations are made that [Parry] is capable
of communicating with his counsel, engaging in reasoned
decisions, maintaining proper affect during court proceedings
and giving relevant testimony, if necessary.”

¶10 The district court ultimately determined that Parry was
competent and ordered that the criminal case would proceed.
The judge explained at the hearing, “[M]y conclusion is that
based upon the evidence that’s been presented and the
testimony, I find to a preponderance that he is competent to
proceed.” Similarly, the court’s written decision stated, “To a
preponderance of the evidence the Court concludes that Mr.
Parry is presently competent to proceed.” Parry now appeals in
accordance with Utah Code section 77-18a-1(1)(c). 4



3. “Decompensation” is defined as “loss of physiological
compensation or psychological balance.” Decompensation, Merriam-
Webster.com, https://www.merriam-webster.com/dictionary/
decompensation [https://perma.cc/C3ZQ-3593].

4. “A defendant may, as a matter of right, appeal from: . . . an
order adjudicating the defendant’s competency to proceed
                                                 (continued…)


20160196-CA                     5                2018 UT App 20
                           State v. Parry


            ISSUES AND STANDARDS OF REVIEW

¶11 While not challenging the district court’s factual findings
on appeal, Parry raises three claims of error in its determination
that, at the time of its ruling, Parry was competent to proceed.
First, Parry contends that the district court “applied the opposite
and incorrect standard” regarding the burden of proof. Second,
Parry contends that the district court failed to find that he had a
rational understanding of the full extent of the possible
punishments related to his specific charges and that the court
therefore improperly concluded that Parry had “a rational and
factual understanding of the punishment he faces.” Third, he
contends that the court “did not properly conclude that [he
could] consult with counsel and participate in the proceedings,”
citing the court’s determination that Parry could do so “if
appropriate accommodations are made.”

¶12 “A competency determination presents a mixed question
of fact and law.” State v. Wolf, 2014 UT App 18, ¶ 13, 319 P.3d 757
(citation and internal quotation marks omitted). “The proper
interpretation of the statutory standard for competency is a
question of law,” and we therefore review the district court’s
interpretation for correctness. Id. (citation and internal quotation
marks omitted). But “whether a particular defendant is
competent as so defined is a factual determination that we
review for clear error.” State v. Barzee, 2007 UT 95, ¶ 82, 177 P.3d
48. Likewise, “[c]hallenges centered on factual findings
regarding competency . . . are subject to a clearly erroneous
standard of review.” Wolf, 2014 UT App 18, ¶ 13 (citation and
internal quotation marks omitted).




(…continued)
further in a pending prosecution . . . .” Utah Code Ann. § 77-18a-
1(1)(c) (LexisNexis Supp. 2017).




20160196-CA                     6                 2018 UT App 20
                          State v. Parry


                           ANALYSIS

¶13 We begin with a brief overview of Utah’s statutory
scheme governing inquiries into the competency of criminal
defendants. “It is well established that due process requires that
a defendant be mentally competent to . . . stand trial.” State v.
Arguelles, 2003 UT 1, ¶ 47, 63 P.3d 731. Utah has codified this
right by providing that “[n]o person who is incompetent to
proceed shall be tried for a public offense.” Utah Code Ann.
§ 77-15-1 (LexisNexis 2012).

¶14 Utah law presumes that a person is competent to stand
trial “unless the court, by a preponderance of the evidence, finds
the person incompetent to proceed.” Id. § 77-15-5(10)(a) (Supp.
2017). The burden of proof initially rests upon the proponent of
incompetency. See id. But if a court has previously found a
defendant incompetent to proceed, the burden of proof shifts.
Under those circumstances, “the burden of proving that the
defendant is competent is on the proponent of competency.” Id.
§ 77-15-6(4) (2012) (requiring the court to hold a hearing to
determine the defendant’s status after a defendant has
previously been found incompetent).

¶15 Under Utah Code section 77-15-2, a person is
“incompetent to proceed” if he has a mental disorder that results
in either:

      (1) his inability to have a rational and factual
      understanding of the proceedings against him or of
      the punishment specified for the offense charged;
      or

      (2) his inability to consult with his counsel and to
      participate in the proceedings against him with a
      reasonable degree of rational understanding.

Id. § 77-15-2. To determine a defendant’s capacity to stand trial,
“the court shall consider the totality of the circumstances, which



20160196-CA                     7               2018 UT App 20
                           State v. Parry


may include the testimony of lay witnesses, in addition to the
expert testimony, studies, and reports.” Id. § 77-15-5(11) (Supp.
2017). If, after a hearing, the court determines that a defendant is
competent to proceed, “the court shall proceed with the trial or
other procedures as may be necessary to adjudicate the charges.”
Id. § 77-15-6(5)(a) (2012).

                        I. Burden of Proof

¶16 First, Parry contends that the district court improperly
shifted the burden of proof and required him to demonstrate
that he is incompetent, rather than requiring the State to prove
his competency. He asserts that “[a]fter a finding of
incompetency, the burden of establishing competency is on the
proponent of competency, which in this case was the State.” The
State agrees with this statement of the law, but it maintains that
the district court applied the correct burden of proof.

¶17 The parties are correct that, if a defendant has been found
incompetent to proceed, at a subsequent hearing the proponent
of competency has the burden of proving the defendant’s
competency. See id. § 77-15-6(4). Given that the district court had
previously found Parry to be incompetent, the State bore the
burden of establishing Parry’s competency in the later
proceedings.

¶18 In arguing that the district court “applied the opposite
and incorrect standard” regarding the burden of proof, Parry
centers his argument on the court’s oral ruling when the judge
stated, “I don’t find to a preponderance that he’s incapable of
consulting with [his counsel] or participating . . . in the case.”
According to Parry, the court’s oral statement evidences the
erroneous presumption “that Parry was competent, and put the
burden on Parry to demonstrate that he was incapable of
consulting with his counsel or participating in the proceedings.”

¶19 While we agree with Parry that the district court’s oral
statement appears to misallocate the burden of proof, we


20160196-CA                     8                 2018 UT App 20
                          State v. Parry


conclude that the record in its totality otherwise demonstrates
that the district court understood and applied the correct burden
of proof in this case. For example, at the hearing, both sides
agreed that the State bore the burden of proof, and the court
reiterated that the burden was on the State as the proponent of
competency. Despite the district court’s oral statement with
respect to Parry’s incapability to consult with counsel and
participate, the remainder of the court’s ruling, expressed orally
and in writing, stated that the court found to a preponderance of
the evidence Parry competent to proceed and thereby correctly
placed the burden of proof on the State. See M.F. v. J.F., 2013 UT
App 247, ¶ 6, 312 P.3d 946 (“Our case law is clear that where a
court’s oral ruling differs from a final written order, the latter
controls.”). Accordingly, based on the totality of the proceedings,
we reject Parry’s argument regarding the burden of proof.

         II. Ability to Understand Potential Punishment

¶20 Second, Parry focuses on Utah Code subsection 77-15-2(1),
contending that the district court “did not properly conclude
that Parry [had] a rational and factual understanding of the
punishment he faces.” In particular, he emphasizes that the rape
charge carries a potential penalty of five years to life
imprisonment, 5 and he asserts that the district court found only
that he knew he was “‘in a lot of trouble’” and “‘the punishment
can be quite severe,’” not that he had “a rational and factual
understanding that he could serve life in prison.” He further
asserts that “[n]one of the evaluators reported reviewing [with
him] the maximum possible sentence for each charged crime”
and that the record does not demonstrate that he “rationally and



5. See id. § 76-5-402(3)(a) (providing that except for certain
circumstances, rape is a first degree felony, punishable by a term
of imprisonment “not less than five years and which may be for
life”).




20160196-CA                     9                2018 UT App 20
                          State v. Parry


factually [understood] that he faces a potential life sentence if
convicted.”

¶21 The State responds that the competency evaluators were
required to review the possible penalties with Parry and that
“the reasonable inference” from the evaluations in this case is
that “the experts’ review of possible penalties included the
maximum sentence possible for each charged crime.” The State
asserts that the “court’s general finding that Parry understood
the punishment necessarily included the evaluators’ findings
that he understood each punishment.” Because the district court
“went on to decide that Parry’s mental condition did not prevent
such an understanding,” the State asserts that the court “made
the necessary assessment of Parry’s understanding of the
potential punishments.” We agree with the State.

¶22 To determine that a defendant is competent to proceed,
the court must evaluate whether the defendant has the ability
“to have a rational and factual understanding of the proceedings
against him or of the punishment specified for the offense
charged.” Utah Code Ann. § 77-15-2(1) (LexisNexis 2012). Parry
does not dispute that he was capable of having a “rational and
factual understanding of the proceedings,” but instead he
concentrates his argument on his ability to have a rational and
factual understanding of “the punishment specified for the
offense charged.”

¶23 A court’s assessment of a defendant’s ability to
understand potential punishments is aided by mental health
experts’ evaluations. Utah Code section 77-15-5 requires experts
who evaluate a defendant’s competency to “consider and
address,” among other things, the defendant’s present capacity
to “comprehend and appreciate the charges or allegations”;
“comprehend and appreciate the range and nature of possible
penalties, if applicable, that may be imposed”; “engage in
reasoned choice of legal strategies and options”; and
“understand the adversary nature of the proceedings.” Id.



20160196-CA                    10               2018 UT App 20
                           State v. Parry


§ 77-15-5(4)(a)(i), (iii), (iv), (v) (Supp. 2017); see also State v.
Lafferty, 2001 UT 19, ¶ 38, 20 P.3d 342 (describing section
77-15-5(4) as “govern[ing] the scope of an expert’s examination
and report to the court in a competency hearing”).

¶24 Dr. Baldwin, whose report the district court adopted in
full, considered and addressed these factors. According to Dr.
Baldwin, Parry correctly identified the respective severity of the
charges against him, and he understood that the first degree
felony rape charge was the most serious charge and that he was
charged with two other felonies. Dr. Baldwin also reported that
Parry was provided information about the range and nature of
possible penalties for the charges he faced, and that he
understood that “he could go to prison for a lengthy period of
time.” Based on these facts, Dr. Baldwin opined that Parry had
“an accurate assessment of potential penalties he faces if found
guilty.” Dr. Baldwin further concluded that Parry had
“minimal” incapacity in connection with his ability to
comprehend and appreciate the range and nature of potential
penalties, and had “good factual and rational knowledge in this
area.”

¶25 The district court concluded that, in light of this evidence
and adopted findings, Parry did not have “a mental condition
that prevent[ed] him from having a rational and factual
understanding of . . . the punishment.” The court determined
that Parry knew he was “in a lot of trouble” and that he
recognized “the punishment can be quite severe if he’s
convicted.” The court also determined that Parry understood
that he could be subject to “significant punishment including
long term incarceration.”

¶26 Although Parry maintains that the district court’s analysis
fell short because it did not specify that Parry was either
rationally or factually aware that he potentially could serve life
in prison, the district court was not required to make that
specific determination. Instead, the court was required to assess



20160196-CA                     11                2018 UT App 20
                          State v. Parry


Parry’s ability “to have a rational and factual understanding
of . . . the punishment specified for the offense charged.” Utah
Code Ann. § 77-15-2(1). As indicated in the Baldwin report,
Parry was given information regarding the range and nature of
possible penalties. From this evidence, the court could
reasonably conclude that Parry was informed about the types of
possible punishments and the time frames at stake, including the
possibility of life in prison. 6 And because the district court
adopted the Baldwin report, the court’s analysis incorporated
Dr. Baldwin’s conclusions that, after being given such
information, Parry had “an accurate assessment of potential
penalties he faces” and had “good factual and rational
knowledge” regarding possible punishments associated with his
charges. The district court also expressly determined that Parry
had the ability to rationally and factually understand the
possible “long term incarceration” and the potentially severe
punishment. Therefore, Parry has not shown that the district
court improperly concluded that he was capable of having a
rational and factual understanding of the possible punishment
he faces.

              III. Ability to Consult and Participate

¶27 Third, focusing on Utah Code subsection 77-15-2(2), Parry
contends that the district court did not properly conclude that he


6. Even though we conclude that Dr. Baldwin’s reference to
“potential penalties” necessarily includes the possibility that
Parry would spend his life in prison, we observe that the best
practice is for mental health experts to identify with specificity
the penalties discussed with a defendant. The more explicit
experts are about what they told a defendant and what the
defendant understood, the more helpful their evaluations will be
to a court making assessments regarding a defendant’s ability to
have a rational and factual understanding of the punishment
specified for the offense charged.




20160196-CA                    12                 2018 UT App 20
                            State v. Parry


had the capacity to consult with counsel and participate in the
proceedings with a reasonable degree of rational understanding.
In particular, he cites the district court’s conclusion that “Parry is
competent to proceed, but only if accommodations are made to
allow Parry to meaningfully consult with his counsel and
participate in the proceedings.” (Emphasis added.) Parry then
contends that it was unreasonable for the court to condition its
finding of Parry’s competency on unspecified accommodations,
asserting that the court “had no idea what reasonable
accommodations could be made that would render Parry
competent,” choosing instead to “‘figure that out as we go.’”
Parry further argues that even presuming the accommodations
intended by the court were those suggested by Dr. Baldwin,
those accommodations “are not reasonable” and that “[i]f such
measures are necessary in order for Parry to be able to
comprehend and participate in the proceedings, the better
conclusion is that Parry is not competent to proceed.” 7

¶28 The State counters that the district court’s determination
that Parry was competent to stand trial is not a conditional
determination dependent on Parry receiving certain


7. Parry also asserts that the district court concluded he “had the
ability to consult with his counsel and participate in the
proceedings against him on the ground that it would not be
impossible for him to do so,” and that the court thereby
“stretch[ed] the statutory definition of competency well beyond
its limits.” The State, in contrast, contends that the court did not
use “‘impossibility’ as the yardstick for assessing competency.”
Based on our reading of the transcript where the court indicated
that Parry’s conditions would “make[] it harder for him to
participate” but not “impossible,” along with the statements
otherwise made by the court during the hearing and in its
written ruling, we conclude that the court’s reference to
impossibility does not establish that it disregarded the statutory
standard in the way that Parry alleges.




20160196-CA                      13                2018 UT App 20
                          State v. Parry


accommodations at trial. The State argues that when the court’s
rulings and the evidence are considered in their totality, it is
evident that the court found Parry competent to meaningfully
consult with counsel and participate in the proceedings, and that
the court did not anticipate Parry becoming incompetent when
confronted with stresses associated with trial. The State further
asserts that the accommodations referred to by the court were
recommendations for minimizing the effects of Parry’s
intellectual impairment and maximizing his functioning in court;
they were not conditions on which Parry’s competency
depended.

¶29 The resolution of Parry’s challenge to the district court’s
determination of competency depends on how we construe the
court’s ruling. Both Parry and the State agree that the court
determined that Parry was competent to proceed at the time of
the ruling. In other words, they agree that the court determined
that Parry had the ability “to consult with his counsel and to
participate in the proceedings against him with a reasonable
degree of rational understanding.” Utah Code Ann. § 77-15-2(2)
(LexisNexis 2012). But Parry and the State do not agree on the
significance of the court’s reference to accommodations. Parry
views the court’s determination of competency at trial as tied to
and conditional on accommodations being afforded to him at
trial; the State views the court’s competency determination as
unconditional and the accommodations as mere suggestions that
would maximize Parry’s functioning at trial.

¶30 We conclude that the district court’s ruling is ambiguous
in that it could be read either way. For example, the court
declared Parry “presently competent to proceed” and “able to
engage in reasoned choices of legal strategy,” while
simultaneously expressing the view that Parry was “capable of
communicating with his counsel” and “engaging in reasoned
decisions” “if appropriate accommodations are made.”
(Emphasis added.)




20160196-CA                    14               2018 UT App 20
                          State v. Parry


¶31 When faced with an ambiguous order, we construe it
“under the rules that apply to other legal documents.” Culbertson
v. Board of County Comm’rs of Salt Lake County, 2001 UT 108, ¶ 15,
44 P.3d 642, overruled on other grounds by Madsen v. JPMorgan
Chase Bank, NA, 2012 UT 51, 296 P.3d 671. In addition to looking
at the language of the order, “we [may] resort . . . to the
pleadings and findings.” See id. (alteration and omission in
original) (citation and internal quotation marks omitted).
“Where construction is called for, it is the duty of the court to
interpret an ambiguity [in a manner that makes] the judgment
more reasonable, effective, conclusive, and [that] brings the
judgment into harmony with the facts and the law.” Id.
(alterations in original) (citation and internal quotation marks
omitted). Mindful of this duty, we resolve the ambiguity in the
district court’s order by construing the accommodations as
recommendations for maximizing Parry’s capabilities, not as
conditions necessary to establish his competency. We reach this
conclusion for three reasons.

¶32 First, the court expressly adopted the Baldwin report as
part of its order. The Baldwin report is unequivocal in its
determination that Parry was competent to stand trial, and Dr.
Baldwin in no way suggested that Parry’s continued competency
was dependent upon receiving accommodations at trial. While it
is true that Dr. Baldwin made recommendations to “maximize
[Parry’s] functioning in court,” 8 she did not condition her


8. Dr. Baldwin’s recommendations included, among other
things, “provid[ing] clear, concrete, simple directions broken
down into multiple components”; rehearsal and repetition;
presenting instructions with “semantic prompting or contextual
cues”; assessing for comprehension; organizing materials ahead
of time; “utiliz[ing] pictures and non-verbally based
information”; reducing distractions; allowing the opportunity to
finish one task before starting a new one; being flexible; and
providing opportunities to ask questions.




20160196-CA                    15               2018 UT App 20
                          State v. Parry


opinion of Parry’s competency at trial on their implementation.
Thus, because the court expressly adopted the Baldwin report in
its entirety, it is reasonable to construe the district court’s
reference to accommodations not as mandatory conditions to the
court’s competency determination, but as suggestions for
minimizing the stress Parry may experience at trial and for
maximizing his functioning in court.

¶33 Second, we agree with the State that no record evidence
supports a finding of conditional competence. The district court
heard the opinions of multiple experts—those who opined that
Parry was incompetent and Dr. Baldwin, who found Parry was
competent. There was no expert opinion or other evidence upon
which the court could have relied to conclude that Parry was
competent but that once trial began he would necessarily lose his
capacity to consult with counsel and participate in the
proceedings with a reasonable degree of rational understanding
if particular accommodations were not made. Thus, rather than
determining that the district court reached a conclusion
unsupported by the evidence presented, we construe the court’s
order as consistent with the evidence.

¶34 Third, in both its oral and written rulings, the court
acknowledged that Parry “de-compensates when he is
confronted by stress,” but the court did not equate
decompensation with legal incompetency. While the court found
that decompensation “makes it harder for [Parry] to participate,”
the court does not appear to have predetermined that Parry
would inevitably lose the capacity to consult with counsel or
participate in the trial proceedings if accommodations were not
made. (Emphasis added.) The court clearly intended to make
accommodations at trial to minimize the anticipated effects of
stress on Parry, but we are not persuaded that the court
predetermined that without the accommodations Parry could
not reasonably participate, as required. See Utah Code Ann.
§ 77-15-2(2).




20160196-CA                    16               2018 UT App 20
                          State v. Parry


                        CONCLUSION

¶35 We conclude that Parry has not demonstrated that the
district court misallocated the burden of proof. We also conclude
that Parry has not shown impropriety in the district court’s
conclusions that (1) Parry had the ability to have a rational and
factual understanding of the punishment specified for the
charged offenses, and (2) Parry had the ability to consult with
counsel and participate in the proceedings with a reasonable
degree of rational understanding. Accordingly, we affirm the
district court’s competency order.




20160196-CA                    17               2018 UT App 20